Title: To James Madison from Edmund Randolph, 1 March 1786
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond March 1 1786.
I am much indebted to you for Bayle and the Confessional. I delivered the treatises on air, with the history of their journey from hence to Orange, to Dr. Currie. He put them into the hands of McClurg who reports in strong terms of approbation the work of Scheele, as being most learned in Chymistry.

The circular letters have been dispatched, with an authentication of our commercial Character from the governor. But I forwarded them without troubling him with that charge.
I presume, you have received letters from Mr. J. If not, I mention from one of the 20th. of Sepr. to me, the celebrity of the code de l’humanitès; the tranquil State of Europe; except that G. B. seems not to be calmed in her resentment vs America—the strenuous naval equipments of France, as if in actual war. He has caused a very handsome plan to be prepared for our Capitol: which has not yet arrived, but will surely come in time for our purpose.
Of the three new departments in the auditors office, Mr. Pendleton has the first, Mr. Randolph the second, and Mr. Starke the last, which is temporary. The general Opinion declares, that Mr. H——y will resign before the last reappointment take[s] place, under the constitution. I disbelieve it, because he seems to have made no preparation for a retreat, and nothing has been uttered by himself, as far as I have heard.
I ought to have informed you that Annapolis is the place, and the first monday in Sepr. the time for our convention. That city was preferred, as being most central, and farther removed from the suspicion, which Phila. or N. York might have excited, of congressional or mercantile influence. I am my dear friend yrs affely.
E. R.
